 



Exhibit 10.1
FIRST AMENDMENT TO RIGHTS AGREEMENT
     This First Amendment to Rights Agreement (this “Amendment”) is entered into
effective as of September 22, 2006 (the “Effective Date”) by and between
Adventrx Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
Icahn Partners LP, Icahn Partners Master Fund LP and High River Limited
Partnership (collectively, the “Icahn Purchasers”).
     WHEREAS, the Company, the Icahn Purchasers and Viking Global Equities LP
and VGE III Portfolio Ltd. (collectively, the “Viking Purchasers” and, together
with the Icahn Purchasers, the “Purchasers”) are parties to that certain Rights
Agreement, with an effective date of July 27, 2005 (the “Rights Agreement”),
pursuant to which the Company agreed to set the authorized number of directors
constituting the Company’s board of directors at 6 and to not change such
number;
     WHEREAS, pursuant to Section 6.2 of the Rights Agreement, any term of the
Rights Agreement may be amended with the written consent of the Company and the
Icahn Purchasers;
     NOW, THEREFORE, in consideration of both the foregoing premises and the
terms and conditions set forth below, the Company and the Icahn Purchasers
hereby agree as follows:
     1. Board of Directors. The first sentence of Section 4 of the Rights
Agreement is hereby amended and restated to read in its entirety as follows:
“Effective promptly after the Closing, the Company shall set the authorized
number of Board directors at six and the Company shall appoint a person
suggested by the Purchasers which at the time own a majority of the Purchased
Shares (the “Purchaser Designee”) to the vacancy so created; provided, however,
that such person, if anyone other than Mr. Carl Icahn, would not subject the
Company to making any disclosures under Item 401(f) of SEC Regulation S-K in any
proxy statement (the “Criteria”); provided, further, that, the Board may set the
authorized number of Board directors at seven if the vacancy created by such
action is filled by Jack Lief; provided, further, that, if at any time there are
then seven members of the Board and one of such members is removed or resigns,
retires or dies and the Purchaser Designee, if any, does not approve a
successor, the Company agrees to do those things reasonably necessary and within
its control to, as soon as reasonably practicable after the effective date of
such removal, resignation, retirement or death, set the authorized number of
Board directors at six.”
     2. Internal Reference. The Company and the Purchasers agree that any
reference in the Rights Agreement to “this Agreement” (or other similar
reference) will be a reference to the Rights Agreement, as amended.
     3. Conflicts. Except to the extent amended herein, the Rights Agreement
remains in full force and effect.
     4. Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein.
[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Icahn Purchasers have executed this
First Amendment to Rights Agreement in duplicate originals effective as of the
Effective Date.

          COMPANY:   ADVENTRX PHARMACEUTICALS, INC.
 
       
 
  By:   /s/ Evan M. Levine
 
       
 
       
 
  Name:   Evan M. Levine
 
       
 
       
 
  Title:   Chief Executive Officer
 
       
 
        ICAHN PURCHASERS:   ICAHN PARTNERS LP
 
       
 
  By:   /s/ Keith Meister
 
       
 
       
 
  Name:   Keith Meister
 
       
 
       
 
  Title:   Authorized Signatory
 
       
 
            ICAHN PARTNERS MASTER FUND LP
 
       
 
  By:   /s/ Keith Meister
 
       
 
       
 
  Name:   Keith Meister
 
       
 
       
 
  Title:   Authorized Signatory
 
       
 
            HIGH RIVER LIMITED PARTNERSHIP
 
       
 
  By:   /s/ Edward Mattner
 
       
 
       
 
  Name:   Edward Mattner
 
       
 
       
 
  Title:   Authorized Signatory
 
       

[COUNTERPART SIGNATURE PAGE TO FIRST AMENDMENT TO RIGHTS AGREEMENT]

 